DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The 62/769,716, being filed on November 20, 2018.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 6, 2020 and December 22, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingfield (US 7,799,997).

In regards to claim 1,  Bedingfield teaches a flexible innerduct (400) having a seam region (portion where seam (428) is located) and a chamber region (portion where channels (414) are located), wherein the innerduct structure comprises at least two flexible, longitudinal chambers (414, figure 7A), each chamber (414) designed for enveloping at least one cable (2), wherein the flexible innerduct (320) 5comprises: at least one strip of textile material (402), wherein each strip of textile material comprises a 
  
    PNG
    media_image1.png
    472
    554
    media_image1.png
    Greyscale

15 In regards to claim 2,  Bedingfield teaches the flexible innerduct of claim 1, wherein at least one strip of textile material (402) extends outwards from the seam region (to the right of the seam (428), folds about a fold axis located in the chamber margin region (figure 7D, fold line in figure above), returns to the seam region (428) forming a chamber (414), extends outwards from the seam region again (figure 7A), folds about a fold axis (figure 7A) located in the chamber margin region (414), and returns to the seam region (428) forming an additional chamber (414, there are three chambers).  

In regards to claim 3, Bedingfield teaches the flexible innerduct of claim 1, wherein the one or more strip-shaped lengths of textile (402) material are capable to create at least three longitudinal chambers (there are three chambers (414)).  

In regards to claim 4, Bedingfield teaches the flexible innerduct of claim 1, wherein the one or more strip-shaped lengths (402) of 25textile material comprise woven fabric (yarns, column 4 line 35; figure 8).  

In regards to claim 5, Bedingfield teaches the flexible innerduct of claim 1, wherein the stripes (402) are attached together in the seam region with stitches (connected together by sewing, column 7, line 19).  

30 	In regards to claim 6, Bedingfield teaches the flexible innerduct of claim 1, wherein the textile material stripes (402) are only joined together in the seam region (428).  

In regards to claim 7, Bedingfield teaches the flexible innerduct of claim 1, further including a cable (2) in at least one of the chambers (414).  

5 	In regards to claim 8, Bedingfield teaches the flexible innerduct of claim 1, further including a pull line (column 3, 66) in at least one of the chambers (414, within channels, column 4 lines 1-2).  

In regards to claim 9, Bedingfield teaches the flexible innerduct of claim 4, wherein the textile material is a woven fabric comprising:  10(a) a warp comprised of monofilament yarn ends (warp yarns, column 4, 34); and (b) a filling comprised of a combination of monofilament and multifilament yarn picks, wherein at least a portion of the multifilament yarn picks are multiple-inserted (monofilament, multifilament; multiple yarn plies, column 4 lines 44-45 and 67).  

claim 11, Bedingfield teaches a conduit (conduit, abstract) comprising one or more of the flexible innerduct of claim 1.  

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedingfield (US 2017/0145603).

In regards to claim 10, Bedingfield teaches the flexible innerduct of claim 1, wherein the textile material is a woven fabric 15comprising an alternating pattern (alternating pattern, figure 2) containing first weave zones and partial float weave zones and comprising: a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns (claim 17);  20wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn (claim 17), and optionally at least one single-inserted multifilament yarn (claim 17), wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament 25yarn (claim 17), at least one multiple-inserted multifilament yarn (claim 17), and optionally at least one single- inserted multifilament yarn, wherein only a portion of the warp yarns (claim 17) within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats (claim 17), and wherein outside 30of the floats the non-floating warp yarns pass successively over and under alternating picks of weft yarns (claim 17).  

Claim(s) 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 2003/0183291).

claim 12, Allen teaches a flexible innerduct (40) having a first chamber region (in area of (55)), a second chamber region  (in area of ( 51)), and a 5seam region (54), wherein the seam region is located between the first and second chamber regions (figure 9), wherein the innerduct structure comprises: at least two flexible longitudinal tubes (51,55), wherein each longitudinal tube forms two chambers (hollow channels, figure 9), wherein each chamber is designed for enveloping at least one cable (cables, paragraph [0002]), wherein at least one of the longitudinal tubes extends from the first chamber region to 10the second chamber region (figure 9), and wherein the tubes are attached together at an attachment in the seam region (54, figure 9), and wherein at least one chamber is larger than at least one other chamber (figure 9). 

In regards to claim 13, Allen teaches the flexible innerduct of claim 12, wherein the longitudinal tubes each comprise one 15seam (54).  

In regards to claim 14, Allen teaches the flexible innerduct of claim 12, wherein the innerduct structure comprises two flexible longitudinal tubes and four chambers (51, 55).  

In regards to claim 15, Allen teaches the 20flexible innerduct of claim 12, wherein the longitudinal tubes comprise a woven textile (fabric , paragraph [0016]; fabric is woven yarn/fibers).  

In regards to claim 16, Allen teaches the flexible innerduct of claim 12, further including a cable in at least one of the chambers (cables, paragraph [0002]).  

In regards to claim 17, Allen teaches the flexible innerduct of claim 12, further including a pull line in at least one of the chambers (56).  
claim 18, Allen teaches the flexible innerduct of claim 12, wherein the longitudinal tubes are capable of being made using 30circular weaving since it is a fabric.  

In regards to claim 20, Allen teaches 20a conduit (paragraph [0002]) comprising one or more of the flexible innerduct of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2003/0183291) in view of Bedingfield (US 2017/0145603).

In regards to claim 19, Allen teaches the flexible innerduct of claim 12. 
Allen does not teach the textile material is a woven fabric comprising an alternating pattern containing first weave zones and partial float weave zones and comprising: a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns; wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single-inserted multifilament yarn, wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single- inserted multifilament yarn, wherein only a portion of the warp yarns within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats, and wherein outside of the floats the non-floating warp yarns pass successively over and under alternating picks of weft yarns.

Bedingfield teaches the textile material is a woven fabric comprising an alternating pattern (alternating pattern, figure 2) containing first weave zones and partial float weave zones and comprising: a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns (claim 17);  wherein in each first weave zone 

	It would have been obvious to one of ordinary skilled in the art at the time of invention to have included in the textile of Allen the the textile material is a woven fabric comprising an alternating pattern containing first weave zones and partial float weave zones and comprising: a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns; wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single-inserted multifilament yarn, wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single- inserted multifilament yarn, wherein only a portion of the warp yarns within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats, and wherein outside of the floats the non-floating warp yarns pass successively over and under alternating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847